DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 11/25/2021 wherein claims 1 and 13 have been amended and claims 2, 3, 10, 14, 15 and 22 have been cancelled.
Claims 1, 4-9, 11-13, 16-21 and 23-27 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants arguments filed 11/25/2021 regarding the rejection of claims 1, 4-9, 11-13, 16-21 and 23-27 made by the Examiner under 35 USC 103 over Yamasaki et al. (US 2011/0259571) in view of Yamamura et al. (US 2013/0331493) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 8/27/2021.
In regards to the 103 rejection, Applicant asserts the following:
A)  Yamasakai and Yamamura are not aware that the antibacterial film is more excellent planarity when the content mass ratio (D/C) of the content of the fluorine-based surfactant (D) to the content of the antiviral agent (C) in the antibacterial film is 0.03 or more.
In response to A, the Examiner notes that this property of superior planarity alleged by Applicant. However, it is unclear that “excellent planarity” is to include. Table 1 of Applicant’s specification demonstrates that D/C having a ratio of 0.005 and 0.02 exhibits a planarity rating of “B”. These ratios are outside the scope of the current claims but still yet yield a B level of planarity which could be interpreted as “excellent”. Absent some clear delineation of what “excellent” is in regards to the planarity, it’s simply a value judgement.  Moreover, it is important to remind Applicant that Yamasaki and Yamamura suggest a D/C ratio within the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4-9, 11-13, 16-21 and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. (US 2011/0259571; of record) in view of Yamamura et al. (US 2013/0331493; of record)
Yamasaki teaches an antifungal and antibacterial hydrophilic film compositions comprising a silver based inorganic compound such as silver zeolite (see [0032]) (see instant claims 1, 6, 13 and 18), a hydrophilic monomer material for forming the film structure (broadly construed as a “binder”) (see [0014, 0031]) (see instant claim 1, 5 and 17), a surfactant such as a 
Yamasaki teaches that the antibacterial and antifungal property compounds (such as silver zeolite) is present in an amount of 10% of more (see abstract). Although the concentration of the silver compound is present in an amount greater than that required by the claims (less than 10%), it pointed out that where, such as here, ranges are sufficiently close, it would be reasonable to expect similar results, absent evidence otherwise (see instant claims 7 and 19). See MPEP 214.05(I).
Yamasaki teaches that the surfactant is to be present in an amount in an amount of 0.01-5 wt% (see [0133]) which overlaps with the range of 0.01-1.0 wt% required by instant claims 9 and 21).
Yamasaki teaches that their film may be applied to a variety of substrates such as a windowpanes, lighting fixtures and kitchen utensils (see [0002, 0221]) (see instant claim 25) to achieve a method of inhibiting unwanted bacteria and fungi (see instant claims 26 and 27).
Yamasaki fails to teach the antiviral agent as being a hydrophobic antiviral agent (e.g. lactic acid oligomer).
Yamamura is directed to polylactic acid based films comprising an antibacterial agent such as silver containing zeolite (see [0070]) and a polylactic acid oligomer which is present in the film in an amount comprises 0.3 wt% (see [0116]) (see instant claims 8 and 20). Yamamura teaches that addition of polylactic acid oligomers to films produces a film with high flexibility, 
It is noted that instant claim 1 identifies “lactic acid oligomer” as an antiviral agent. While Yamamura does not recognize the oligomer as being an antiviral agent, the Examiner points out that because the chemical compound of the art is identical to that of the claims, it must have the property of being an antiviral, albeit unrecognized, because chemical compounds and their properties are inseparable. 
As to the ratio of the antiviral agent (lactic acid oligomer) to the fluorine-based surfactant and antiviral agent, these are obvious. Yamasaki teaches that the hydrophilic polymer (binder/monomer) is present in an amount of 80%, thus a mass ratio of 0.3 to 80 would produce a ratio of 0.00375 which is less than that stipulated by instant claims 11 and 23. The ratio of fluorine-based surfactant to the antiviral agent (lactic acid oligomer) according to the references is 0.01-5:0.3 which results in a mass ratio of 0.033-16.7 which overlaps with the ratio required by instant claims 1 and 13). Similar reasoning is applied to the ratio of instant claims 12 and 24 between the lactic acid oligomer and the antibacterial agent including silver. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).